Mr. Justice Yantis delivered the opinion of the court: This claim is filed for reimbursement of hospital and medical expenses incurred by claimant in the sum of One Hundred Sixty-nine and 75/100 Dollars ($169.75). There is no dispute of facts and the Attorney General submits no objection to the claim. Plaintiff was engaged in the performance of his duties as an automobile investigator when he slipped in alighting from his car, suffering injuries that occasioned the hospital care in question. This court in a recent case (Church, vs. State of Illinois, 7 C. C. R. 256) held that, “the duties of a State Highway maintenance patrolman are extra-hazardous in fact, and of such a nature as to be properly classified as extra-hazardous under the Workmen’s Compensation Act.” Claimant and respondent both state that the automobile investigators appointed by the Secretary of State have many duties similar to those of the State Highway Police force. If injured, while in fact engaged in the performance of such similar duties, to be consistent, he too would be held to be within the purview of the Workmen’s Compensation Act. Claim is approved, and an award allowed in the sum of One Hundred Sixty-nine and 75/100 Dollars ($169.75) for hospital and medical expenses as claimed.